                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                         CIVIL ACTION NO. 1:18-CV-00008-GCM
 MARISSA LOVINGOOD,                                 )
                                                    )
                  Plaintiffs,                       )
                                                    )
     v.                                             )         ORDER
                                                    )
 NANCY A. BERRYHILL,                                )
                                                    )
                  Defendants.                       )
                                                    )

          Pursuant to the power of this Court to award fees to a prevailing party other than the

United States incurred by that party in a civil action against the United States, including

proceedings for judicial review of agency action, under the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412(d), and in light of this Court’s March, 28, 2019 Judgment

remanding this case to Defendant Acting Commissioner for further administrative proceedings

and the parties Consent Motion,

          IT IS HEREBY ORDERED that the Defendant pay $2,778.98 in attorney fees in full

satisfaction of any and all claims Plaintiff may have in this case under EAJA. That,

additionally, Plaintiff shall be paid $420.67 in costs from the Judgment Fund by the U.S.

Department of the Treasury pursuant to 28 U.S.C. §2412(a)(1).

    Pursuant to the United States Supreme Court’s ruling in Astrue v. Ratliff, 560 U.S. 586, 130

S. Ct. 1251 (2010), these attorney fees are payable to Plaintiff as the prevailing party and are

subject to offset through the Treasury Department’s Offset Program to satisfy any preexisting

debt Plaintiff may owe to the United States Government. If, subsequent to the entry of this

Order, the Commissioner determines that Plaintiff owes no debt to the United States that would


                                                   1
subject this award of attorney’s fees to offset, the Commissioner may honor Plaintiff’s

assignment of EAJA fees providing for payment of the subject fees to Plaintiff’s counsel, rather

than to Plaintiff. If, however, Plaintiff is discovered to owe the government any debt subject to

offset, the Commissioner shall pay any attorney fees remaining after such offset to Plaintiff

rather than to counsel. Should this occur, any remaining fees made payable to Plaintiff shall be

sent to her counsel.

    SO ORDERED.



                                        Signed: July 2, 2019




                                                  2
